Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 1 of 6




                                                            Ex. A - 1
Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 2 of 6




                                                            Ex. A - 2
Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 3 of 6




                                                            Ex. A - 3
Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 4 of 6




                                                            Ex. A - 4
Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 5 of 6




                                                            Ex. A - 5
Case 9:13-cv-00133-DLC Document 281-1 Filed 12/28/18 Page 6 of 6




                                                            Ex. A - 6
